DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw (US 20090296341 A1, Published December 9, 2009) in view of Tsurusaki (US 20150021157 A1, Published January 22, 2015).
As to claim 1, Eldershaw (US 2009/0296341 A1, Published December 9, 2009) discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)… 
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 

wherein the case is configured to cover an outer peripheral portion of the first electrode substrate outside the second electrode substrate, and not to cover the second electrode substrate (Eldershaw at Fig. 5, frame 86 of housing 80 cover the portion of display 32 extending into tray sides 96 but does not cover touch sensitive overlay 34).
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film.
However, Tsurusaki does disclose that that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9)
Eldershaw discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
As to claim 2, the combination of Eldershaw and Tsurusaki discloses the touch panel according to claim 1, further comprising a double-sided adhesive layer configured to adhere the eave to the first electrode substrate, wherein the adhesive layer has a 1
As to claim 3, the combination of Eldershaw and Tsurusaki discloses the touch panel according to claim 1.  The combination does not disclose that the case has a snap-fit type engaging portion configured to be engaged with a lower end of the first electrode substrate.
However, Examiner takes an official notice that snap-fit type cases are well-known in the art.  In view of the officially noticed facts, it would be obvious to a person of ordinary skill to provide a snap-fit type case for the well-known purpose of providing an easy disassembly method in order to service the electronic device within the case.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eldershaw and Tsurusaki as applied to claim 1 above, and further in view of Mody (US 20200028950 A1, Published January 23, 2020).
As to claim 4, the combination of Eldershaw and Tsurusaki discloses the touch panel according to claim 1.
The combination does not disclose that the case has a protrusion configured to be elastically displaced in a direction so as to come into contact with and separated 
However, Mody does disclose that the case has a protrusion configured to be elastically displaced in a direction so as to come into contact with and separated from the first electrode substrate, and to be engaged with a lower end of the first electrode substrate (Mody at Figs. 1,8, 9, 11, in particular; ¶ [0046]).
The combination of Eldershaw and Tsurusaki discloses a base portable electronic device upon which the claimed invention is an improvement.  Mody discloses a comparable portable electronic device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Eldershaw and Tsurusaki the teachings of Mody for the predictable result of providing flexible frame configured to extend around an outer periphery of the device (Mody at ¶ [0005]).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6, 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, none of the prior art found by the Examiner discloses the claimed aspect of:  a switch or sensor extending and positioned in through holes formed in the eave and the first electrode substrate.

As to claim 6, Eldershaw discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)…  
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein an outer dimension of the decorative portion is larger than an outer dimension of the second electrode substrate (Eldershaw at Fig. 5, display 32 has a larger area than touch sensitive overlay 34 due to display 32 extending into tray sides 96),
wherein the case has an eave (Eldershaw at Fig. 5, frame 86 of housing 80) 
Eldershaw does not disclose that the second electrode substrate has a decorative portion facing the first conductive film.
However, Tsurusaki does disclose that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9)

However, none of the prior art found by the Examiner discloses the claimed aspect of:  the eave is configured to cover an outer peripheral portion of the second electrode substrate outside the decorative portion.

As to claim 7, Eldershaw discloses a touch panel, comprising: 
a first electrode substrate having a first conductive film (Eldershaw at Fig. 5, display 32 and support tray 84 are analogous to a first electrode substrate; ¶ [0004], A LCD necessarily has a conductive film for gate and data lines, as well as for pixel and common electrodes); 
a second electrode substrate (Eldershaw at Fig. 5, touch sensitive overlay 34)… 
a case configured to contain the first electrode substrate (Eldershaw at Fig. 5, housing 80), 
wherein the case has an eave configured to cover a part of the decorative portion (Eldershaw at Fig. 5, frame 86 of housing 80).

However, Tsurusaki does disclose that the second electrode substrate has a decorative portion facing the first conductive film (Tsurusaki at Fig. 6, first decorative layer 6 on substrate 2 faces wirings 9)
Eldershaw discloses a base touchscreen device upon which the claimed invention is an improvement.  Tsurusaki discloses a comparable touchscreen device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Eldershaw the teachings of Tsurusaki for the predictable result of mobile device having e an effect that the opening of the decorative layer can be decorated while reducing the possibility of peeling off of the protective layer (Tsurusaki at ¶ [0010]).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  wherein an outer dimension of the decorative portion matches an outer dimension of the second electrode substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/05/2022






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Okamura (US 20150378488 A1, Published December 31, 2015) provided on IDS at Figs. 1-6, in particular, double sided adhesive tape 26.